UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

me 0)00””~:CSCC
JUSTIN M. FINUCANE, } Case No. 19-1328 1-rg
Debtor.
sents cron nannenecetecececetesemeesemnencnennmaesnncand x
AFFIDAVIT OF SERVICE
STATE OF NEW YORK )
COUNTY OF NEW YORK ~

Karen Menendez, being sworn, deposes and says:

L. 1 am not a party to this action, am over eighteen years of age, am a resident of Queens
County, New York and am an employee of Reitler Kailas & Rosenblatt LLC, 885 Third Avenue, 20"
Floor, New York, NY 10022.

Z. On January 24, 2020, I served a true and correct copy of the Notice of
Abandonment of Property [DE 18] upon the following parties listed on the attached Schedule 1 at
the addresses designated for that purpose by depositing true copies of the same enclosed in a first
class post-paid properly addressed wrapper in an official depository under the exclusive care and

custody of the United States Postal Service within the State of New York.

ra
&

 

 

Karen Menendez”
Sworn to before me this \ f
27" day of January, 2020 /
Pfc Ni, fo—a—
Notary Public Ve

CARLA N. MCFARLANE
Notary Public, State of New York
No. 01MC6344982
Qualified in Kings County
Commission Expires 7/18/2020
Justin Finucane
320 East 50" Street, Apt. BSMT
New York, NY 10022-7920

Shapiro, Dicaro & Barak LLC

Attorneys for Bank of America, N.A.

175 Mile Crossing Boulevard
Rochester, NY 14624-6249
Attn: Nicole DiStasio, Esq.

Bank of America
P.O. Box 982238
El Paso, TX 79998-2238

Bobs DS Furn
CSCL Dispute Team N8235-04M
Des Moines, IA 50305

CBNA
P.O. Box 6497
Sioux Falls, SD 57117-6497

Comenity Bank/Express
P.O. Box 182789
Columbus, OH 43218-2789

Enhanced Recovery Co L
P.O. Box 57547
Jacksonville, FL 32241-7547

IRS
POB 37003
Hartford, CT 06176-7003

SCHEDULE 1

Office of the U.S. Trustee
201 Varick Street, Suite 1006
New York, NY 10014-9449
Attn: Susan Arbeit, Esq.

Shiryak, Bowman, Anderson, Gill,

& Kadochnikov, LLP
Attorneys for Nicole Finucane
80-02 Kew Gardens Road
Suite 600

Kew Gardens, NY 11415-3606
Attn: Btzalel Hirschhorn, Esq.

BANKAMERICA
4909 Savarese Circle
Tampa, FL 33634-2413

Capital One
P.O. Box 30253
Salt Lake City, UT 84130-0253

CITI
P.O. Box 6190
Sioux Falls, SD 57117-6190

Comenity Bank/Fashbug
P.O. Box 182789
Columbus, OH 43218-2789

First Premier Bank
3820 N. Louise Ave
Sioux Falls, SD 57107-0145

JPMCB Card
P.O. Box 15298
Wilmington, DE 19850-5298

Law Offices of Robert M. Fox
Attn: Robert M. Fox

630 3 Avenue, 18" Floor
New York, NY 10017-6705

AMEX
P.O. Box 981537
El Paso, TX 79998-1537

Barclays Bank Delaware
P.O. Box 8803
Wilmington, DE 19899-8803

Capital One Bank USA N
P.O. Box 30281
Salt Lake City, UT 84130-0281

Citicards CBNA
P.O. Box 6217
Sioux Falls, SD 57117-6217

Discover Fin Svcs LLC
POB 15316
Wilmington, DE 19850-5316

FNB Omaha
P.O. Box 3412
Omaha, NE 68197-0001

JPMCB Card
P.O. Box 15369
Wilmington, DE 19850-5369
KOHLS/CAPONE
P.O. Box 3115
Milwaukee, WI 53201-3115

Mercury Card/FB&T/TSYS
1415 Warm Springs Road
Columbus, GA 31904-8366

Midland Funding
320 East Big Beaver
Troy, MI 48083-1271

N.Y. State Unemployment Insurance
Fund

P.O. Box 551

Albany, NY 12201-0551

New York State Tax Commission
Bankruptcy/Special Procedures
Section

P.O. Box 5300,

Albany, NY 12205-0300

SYNCB/Amazon
P.O. Box 965015
Orlando, FL 32896-5015

SYNCB/JCP
P.O. Box 965007
Orlando, FL 32896-5007

SYNCB/OLDNAVYDC
P.O. Box 965005
Orlando, FL 32896-5005

Lending Club Corp
595 Market Street
San Francisco, CA 94105-2807

Merrick Bank Corp.
P.O. Box 9201
Old Bethpage, NY 11804-9001

Nicole Finucane
2241 Hillandale Avenue
Spring Hill, FL 34608-4839

New York City Dept. Of Finance
345 Adams Street, 3rd Floor

Attn: Legal Affairs - Devora Cohn
Brooklyn, NY 11201-3719

PORTFOLIO RECOV ASSOC
120 Corporate Boulevard, Suite
100

Norfolk, VA 23502-4952

SYNCB/Gap
P.O. Box 965005
Orlando, FL 32896-5005

SYNCB/Lowes DC
P.O. Box 965005
Orlando, FL 32896-5005

SYNCB/PPC
P.O. Box 965005
Orlando, FL 32896-5005

Macys/DSNB
P.O. Box 8218
Mason, OH 45040-8218

MFGRS & TRADERS TRUST
P.O. Box 900
Millsboro, DE 19966-0900

NYS Department of Taxation
POB 5300
Albany, NY 12205-0300

United States Attorney’s Office,
SDNY

Attention: Tax & Bankruptcy Unit
86 Chambers Street, Third Floor
New York, NY 10007-1825

PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541-1021

SYNCB/Ikea
P.O. Box 965005
Orlando, FL 32896-5005

SYNCB/MC
P.O. Box 965005
Orlando, FL 32896-5005

SYNCB/Walmart
P.O. Box 965024
Orlando, FL 32896-5024
TD BANK USA/TARGETCRED
P.O, Box 673
Minneapolis, MN 55440-0673

Fersch LLC

Attorneys for Nicole Finucane
11 Broadway, Ste. 550

New York, NY 10004

Attn: Meryl A. Hoeft, Esq.

THD/CBNA US Bank

P.O. Box 6497 CB Disputes

Sioux Falls, SD 57117-6497 Saint Louis, MO 63166
NICOLE FINUCANE

Shiryak, Bowman, Anderson,

Gill & Kadochnikov, LLC

80-02 Kew Gardens Rd., Suite 600
Kew Gardens, New York 11415
